Order entered November 20, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00804-CV

                         CARL ROBINSON, Appellant

                                         V.

  CELESTE SZU-YUAN HUANG AND JASON WEI-LUN HAN, Appellees

                On Appeal from the County Court at Law No. 1
                            Collin County, Texas
                    Trial Court Cause No. 001-01565-2020

                                     ORDER

      The reporter’s record is overdue. By letter dated October 26, 2020, Thomas

Mullins, Official Court Reporter for County Court at Law No. 1, informed the

Court that he notified counsel for appellant of the cost for preparing the reporter’s

record but had not received any response. Counsel for appellant filed a letter on

November 6, 2020 informing the Court that he has paid the reporter’s fee.

Accordingly, we ORDER Mr. Mullins to file the reporter’s record on or before

December 7, 2020.
      We DIRECT the Clerk of this Court to send a copy of this order to Mr.

Mullins and all parties.

                                        /s/   ROBERT D. BURNS, III
                                              CHIEF JUSTICE